Case 1:21-cv-00194-HYJ-SJB ECF No. 1, PagelD.1 Filed 02/26/21 Page 1 of 16

(Rev. 11/2012)

 

FILED - GR

February 26, 2021 2:16 PM
CLERK OF COURT
U.S. DISTRICT COURT

PETITION UNDER 28 USC § 2254 FOR WRIT. OF _ WESTERN DISTRICT QF uICCAN !

: . a
. HABEAS CORPUS BY A PERSON INSTATE CUSTODY «PYM SCANNED BY: ST

1a7\_

 

United States District Court

District

 

Name (under which you were convicted):

DAVID MICHAEL STEWART

Docket or Case No.:
PSIOSES*FH (35-/09L6~FH

 

Place of Confinement: WE

 

Prisoner No.: 6/5 Joy

 

 

Name of Petitioner (include name under which convicted)

DAVID MICHAEL STEWART

The Attorney General of the State of: mt,

PETITION

 

Name of Respondent (authorized person having custody)__]

| 1:21-cv-194

‘Hala Y. Jarbou - U.S. District Judge
| Sally J. Berens- Magistrate Judge
1

ON

(a) Name and location of court that entered the judgment of conviction you are challenging: KENT céuwv7y {7 7H

cjphkevif count, 1/80 oF FAWA AVE, NW. GAANO RAMOS. MIC GAN 49503

 

(b) Criminal docket or case number: (3/9 863-FH  15-10€20~ FH

 

 

 

 

 

 

 

 

 

2. Date of judgment of conviction: __ 3 L af ‘7
3. Identify all counts and crimes for which you were convicted and sentenced in this case:_ T'wew coun? y oF
VIOLATING FHE SEX OFFENDERS REGISTRATION Aur (SONA) MCL 29,721
4. Length of sentence for each count or crime for which you were convicted in this case:_/ S&RVED #2 MowTHS
AND A iS murs Pahore ( 12/0 sfjs Hae cJafrz)-auo PARGLE Ende iW _SEPTEMDER of 2020
5. (a) What was your plea?

Not guilty i
Guilty B
Nolo contendere (no contest) 4
Case 1:21-cv-00194-HYJ-SJB ECFNo.1, PagelD.2 Filed 02/26/21 Page 2 of 16

(b) Ifyou entered a guilty plea to one count or charge, and a not guilty plea to another count or charge, give details:

 

 

 

 

If you went to trial, what kind of trial did you have? (Check one) \

(a) Jury @

(b) Judge only o

Did you testify at the trial? Yes #® Nod

Did you file a direct appeal to the Michigan Court of Appeals from the judgment of conviction? Yes® No

If you did appeal, answer the following:

(a) Date you filed:

 

(b) Docket or case number: _33 80/4

(c) Result:

 

(d) Date of result: DE&éhxton REACHED of if. é/18 I RECEIVED DECISION ON wif is hs
(e) Grounds raised:_BRADY v MAagyLAWd 37) US ¥3
THe APPELLATE COURT COWFUSED SUBMIS SiON OF AFFIDAVITS comPh ETEU/) /GVORING

THE PRESECUPORS Witt Fubty WIPING EVIDENGE BE i Fo ASE, HE FOCUSED

ON A LETTER Viiar purs Hi (N BRROR. THE Lér7eR woud HWE Exonegaren ME!

 

Please submit, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.
(g) Did you seek further review of the decision on appeal by the Michigan Supreme Court? Yes ® NoO
If yes, answer the following:
(1) Date you filed: #2 liz VAP
(2) Docket or case number:_ 1S 9977
(3) Result: _ DENIED

(4) Date of result: vftof 40 19
Case 1:21-cv-00194-HYJ-SJB ECF No.1, PagelD.3 Filed 02/26/21 Page 3 of 16

(5) Grounds raised: 7#WE SUM _ToPpAsoF sSveny rine / SYAMITTED TO THE APPELLATE CEORT

 

 

 

Please submit, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.
(h) Did you file a petition for certiorari in the United States Supreme Court? Yes O No O
If yes, answer the following:

‘(1) Date you filed:

 

(2) Docket or case number:

 

(3) Result:

 

(4) Date of result:

 

(5) Grounds raised:

 

 

 

 

10. Did you file a motion for relief from judgment pursuant to Subchapter 6.500 of the Michigan Court Rules with respect to
the judgment of conviction and sentence? Yes # NoO

11. If your answer to 10 was "yes," give the following information:
(a) (1) Date you filed: DECISION REAZHED BN it{éfrovs
(2) Name of court:_ APPELLATE (STATE OF Mich) can)
(3) Docket or case number: 3:3 ZO/#

(4) Grounds raised:__ BA ADY V MARYLAND 373 US 93 DOE PROCESS OF LAW

 

 

 

(5) Did you receive a hearing where evidence was given on your motion? YesO No&-’

(6) Result:

 

(6) Date of result:

 

Please submit, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.

-3-
Case 1:21-cv-00194-HYJ-SJB ECF No. 1, PagelD.4 Filed 02/26/21 Page 4 of 16

(b) Ifyou sought further review of the decision in the Michigan Court of Appeals, please answer the following:

(1) Date you filed:

 

(2) Docket or case number: Z3B017
(3) Result: CONVICTION AFFIRMED

(4) Date of result:

 

(5) Grounds raised:_ BRADY v MAAyLAND 373 v S$ 83

Uv R £5 0

 

 

 

Please submit, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.
(c) Ifyou sought further review of the decision in the Michigan Supreme Court, please answer the following:
(1) Date you filed: _p2 Jy 7/s9
(2) Docket or case number: /3 797 ¥
(3) Result: D&WiEep
(4) Date of result: gy Lt5 /r0; 9

(5) Grounds raised: raz SAME AS RAISED /N_THE APPELLATE COURT

 

 

 

Please submit, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.

12, Other than a direct appeal or a m otion for relief from judgment, have you previously filed any petitions, applications, or
motions with respect to this judgment in any court, state or federal? Yes 0 Now

13. Ifyour answer to 12 was “yes,” give the following inforation: [Attach additional sheets of paper, if necessary, to answer
the following for each petition, application, or motion you filed.]

(a) (1) Date you filed:

 

(2) Name of court:

(2) Docket or case number:

 

(3) Nature of the proceeding:

 
14.

Case 1:21-cv-00194-HYJ-SJB ECF No: 1, PageiD.5 Filed 02/26/21 Page 5 of 16

(4) Grounds raised:

 

 

 

 

(5) Did you receive a hearing where evidence was given on your motion? Yes NoO

(6) Result:

 

(7) Date of result:

 

Please submit, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.

' (b) Did you appeal to the highest court having jurisdiction tle result of action taken on any petition, application or notion?
Yes %.No O , ‘

If yes, please provide the following:
(1) Date you filed: # 2/7 7/2018
(2) Name ofcourt: MiGHiGAW SUPREME CoAT

(3) Result:_ p&N#BD
(4) Date of result and case number: __¥ / i o fot 2 13 3E7F

 

(5) Grounds raised: 7HZ SAME AS IN TNE APPELLATE COURT wsj7A Tie ABDI TION OF

 

a

THE. COURT REGM,

 

Please submit, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.

(c) If you did not appeal from the adverse action on any petition, application or motion, explain briefly why you did not:

 

 

 

 

For this petition, state every ground on which you claim that you are being held in violation of the Constitution, laws, or
treaties of the United States. Attach additional pages if you have more than four grounds. State the facts supporting each
ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-court remedies on each
ground on which you request action by the federal court. Also, if you fail to set forth all the grounds in this petition, you

may be barred from presenting additional grounds at a later date.

-5-
Case 1:21-cv-00194-HYJ-SJB ECF No. 1, PagelD.6 Filed 02/26/21 Page 6 of 16

GROUND ONE: _ BRADY ¥ MARYLAND 373 v5 33

 

(a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim.):
THE APPELLATE Goukt wAS IN ERROR ON CONELYSpENS DRAWN CONZERNING APFIDAYITS
THA? WERE SVENMITIED BY ME AT AY JURY FRIA) ANDO THB ME CrIGAN SUPREME

COURT DID HoT AVORESS THIS IM ANY PAsujeNn ,

 

 

 

(b) Direct Appeal of Ground One:

(1) Ifyou appealed from the judgment of conviction, did you raise this issue? Yes Noo

(2) If you did not raise this issue in your direct appeal, explain why:_7#& +35U@2 SFEMS FROM THE
AUTELLATE COURT BZING (WV BRACR, THEY AR® cCONnkusé) CA JSSUE PRESEN VED

 

iN FHE LOWER COURT £0 THE JSSVE wAs CREATED BY THE ACPELLASE COURT,
(c) Post-Conviction Proceedings:

(1) Did you raise this issue in a motion for relief from judgment pursuant to Subchapter 6.500 of the Michigan Court
Rules? Yes 8 NoO

(2) . If your answer to Question (d)(1) is “Yes,” state:
Date motion was filed: __ 42 / 17/20/32
Name and location of the court where the motion was filed:__ Ms¢ SUPREME CovkT
HAL OF JUSTICE Phd. Box 36653 LANSING AL, V# 967
. Docket or case number: _/35 83 77

Result (attach a copy of the court’s opinion and order, if available);__ D&A 420

 

Date of result:__9 [ie J204 g
(3) Did you receive a hearing on your motion? Yes No”
(4) Did you appeal from the denial of your motion? Yes Nod

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? Yes O Noo
Case 1:21-cv-00194-HYJ-SJB ECF No. 1, PagelD.7 Filed 02/26/21 Page 7 of 16

If yes, answer the following:

Date you filed:

 

Name and location of court:

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available) :

 

 

Date of result:

 

(d) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have
used to exhaust your state remedies on Ground One: wv 4 :

 

 

(e) If you did not exhaust your state remedies on Ground One, explain why:

 

 

 

GROUND TWO:

 

 

(a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim):

 

 

 

 

 

 

(b) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? Yes O Noo

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 
Case 1:21-cv-00194-HYJ-SJB ECF No. 1, PagelD.8 Filed 02/26/21 Page 8 of 16

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in a motion for relief from judgment pursuant to Subchapter 6.500 of the Michigan Court
Rules? YesO Noo

(2) If your answer to Question (d)(1) is “Yes,” state:

Date motion was filed:

 

Name and location of the court where the motion was filed:

 

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available):

 

 

Date of result:

 

(3) Did you receive a hearing on your motion? YesO Noo

(4) Did you appeal from the denial of your motion? Yes O Nod

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? Yes No O
If yes, answer the following:

Date you filed:

 

Name and location of court:

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available) :

 

 

Date of result:

 

(d) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have
used to exhaust your state remedies on Ground Two:

 

 

 

(e) If you did not exhaust your state remedies on Ground Two, explain why:

 

 

 

 
Case 1:21-cv-00194-HYJ-SJB ECF No.1, PagelD.9 Filed 02/26/21 Page 9 of 16

GROUND THREE:

 

 

(a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim):

 

 

 

 

 

 

(b) Direct Appeal of Ground Three:
_ (1) Ifyou appealed from the judgment of conviction, did you raise this issue? Yes Noo

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in a motion for relief from judgment pursuant to Subchapter 6.500 of the Michigan Court
Rules? YesO No

(2) If your answer to Question (d)(1) is “Yes,” state:

Date motion was filed:

 

Name and location of the court where the motion was filed:

 

 

Docket or case number:

 

 

Result (attach a copy of the court’s opinion and order, if available):

 

Date of result:

 

(3) Did you receive a hearing on your motion? Yes O Nod
(4) Did you appeal from the denial of your motion? Yes O NoO

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? Yes O NoO
Case 1:21-cv-00194-HYJ-SJB ECF No. 1, PagelD.10 Filed 02/26/21 Page 10 of 16

If yes, answer the following:

Date you filed:

 

Name and location of court:

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available) :

 

 

Date of result:

 

(d) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have
used to exhaust your state remedies on Ground Three:

 

 

 

(e) If you did not exhaust your state remedies on Ground Three, explain why:

 

 

 

GROUND FOUR:

 

 

(a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim):

 

 

 

 

 

 

(b) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? Yes O No O

(2) Ifyou did not raise this issue in your direct appeal, explain why:

 

 

 

-10-
" * Case 1:21-cv-00194-HYJ-SJB ECF No. 1, PagelD.11 Filed 02/26/21 Page 11 of 16

. (c) Post-Conviction Proceedings:

(1) Did you raise this issue in a motion for relief from judgment pursuant to Subchapter 6.500 of the Michigan Court
Rules? YesO Noo

(2) If your answer to Question (d)(1) is “Yes,” state:

Date motion was filed:

 

Name and location of the court where the motion was filed:

 

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available):

 

 

Date of result:

 

(3) Did you receive a hearing on your motion? YesO Nod

(4) Did you appeal from the denial of your motion? YesO Noo

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? Yes NoO
If yes, answer the following:

Date you filed:

 

Name and location of court:

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available) :

 

 

Date of result:

 

(d) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have
used to exhaust your state remedies on Ground Four:

 

 

 

(e) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

-ll-
Case 1:21-cv-00194-HYJ-SJB ECF No. 1, PagelD.12 Filed 02/26/21 Page 12 of 16

.

15. Have you previously filed any type of petition, application or motion in a federal court regarding the conviction that you
challenge in this petition? Yes O Noo

If “Yes,”state the date of filing, the name and location of the court, the docket or case number, the type of proceeding, the
issues raised, the date of the court’s decision, and the resultfor each petition, application, or motion filed. Attach a copyof
any court opinion or order, if available:

 

 

 

 

 

16. Do you have any petition or appeal now. pending (filed and not decided yet) in any court, either state or federal, as to the
_ judgment you are challenging? Yes O Noo

If “Yes,” state the date of filing, the name and location of the court, the docket or case number, the type of proceeding, and
the issues raised: ,

 

 

 

 

 

17. Give the name and address, if known, of each attorney who represented you in the following stages of the judgnent you are
challenging: ,

(a) At preliminary hearing:

 

 

(b) At arraignment and plea:

 

 

(c) At trial:

 

 

(d) At sentencing:

 

 

(e) On appeal:

 

 

-4j2-
Case 1:21-cv-00194-HYJ-SJB ECF No. 1, PagelD.13 Filed 02/26/21 Page 13 of 16

18.

19.

(f) In any post-conviction proceeding:

 

 

(g) On appeal from any adverse ruling in a post-conviction proceeding:

 

 

Do you have any future sentence to serve after you complete the sentence imposed by the judgment you are challenging?
YesO Noo

(a) Ifso, give the name and location of court which imposed the sentence to be served in the future:

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the above sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the future?
YesO Nod

TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain why the
one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

1 FAeED DELAYS 7% SECURING THE /NFORMATION WHEH THE HONGRAPLE COURT L3OULD
NEEP DUE Ta THE FACT THAT 1 WAS ANO STILL AM HOMELESS AHO THE SLIT VATION

BEING AMPLIFIED BY THE covip 19 PANDENj2.

 

 

 

 

 

 

 

 

 

 

 

 

-13-
Case 1:21-cv-00194-HYJ-SJB ECF No.1, PagelD.14 Filed 02/26/21 Page 14 of 16

e

*The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) as contained in 28 U.S.C. § 2244(d) provides in
part that:

(1) A 1-year period of limitation shall apply to an application for a writ of habeas corpus by a person in custody pursuant to
the judgment of a State court. The limitation period shall run from the latest of -
(A) the date on which the judgment became final by the conclusion of direct review or the expiration of the time for
seeking such review;
(B) the date on which the impediment to filing an application created by State action in violation ofthe Constitution or
laws of the United States is removed, if the applicant was prevented from filing by such State action;
(C) the date on which the constitutional right asserted was itially recognized bythe Supreme Court, if the right has been
newly recognized by the Supreme Court and made retroactively applicable to cases on collateral review; or
(D) the date on which the factual predicate of the cla im or claims presented could have been discovered through the
exercise of due diligence.
(2) The time during which a properly filed application for State post-conviction or other collateral review with respect to
the pertinent judgment or claim is pending shall not be counted toward any period of limitation under this subsection.

Therefore, petitioner asks that the Court grant him or her the relief to which he may be entitled in this proceeding.

Ideclare under penalty of perjury that the foregoing is trueral correct and that this Petitionfor Writ of Habeas Corpus wasplaced
in the prison mailing system on (month, date, year).

Brasil BZoradd 1 f25/2074

Signature of Petitioner Date

 

Signature of Attorney (if any)

If the person signing is not petitioneror an attorney, state relationship to petitioner and explain why petitioner is not sigring this

petition.

 

 

 

 

-14-
 

Case 1:21-cv-00194-HYJ-SJB ECF No.1, PagelD.15 Filed 02/26/21 Page 15 of 16

 

 

Be

m@ Expect
= Most d
@ USPS 1
@ Limitec
= When t

*Insurance
Domestic h

** See Inter

FLA

ONE RA Grand Rapids MI 49503-2300
USPS TRACKING® NUMBER

TRA

 

UNITED STATES

 

 

| PRIOF

 

 

 

 

 

 

Il

 

 

RASTA! Ceri ice Vi A |
Bead Ou Sau. Retail
US POSTAGE PAID
$ Origin: 49501 striction
7 Q 5 02/25/21
4 2539200100-1 nal destir
PRIORITY MAIL 1-DAY® lquired.
1 Lb 7.10 O2 tons see the
1005; |
itations of¢

EXPECTED DELIVERY DAY: 02/26/21

SHIP
TO:
110 MICHIGAN ST NW

9505 5116 1031 1056 4383 23

PS00001000014

EP14F May 2020
OD: 12 1/2 x9 1/2

 

tdule free Pac
can the QR

 @ ¢

 

 

Ha the
USPS.COM/PI
   
    
  
 
 

pe Eed2 ECF No.1, PagelD.16 Filed 02/26/21 Page 16 of 16

 

—e

A

SoTY MAIL
» ENVELOPE
EQUIRED

  
 
  
 

8

:

TY? n
| | chow David A STEWART | §
7Z0 CLARK SOM DR. 1

g Panta, ML 49375 | 2

and Priority

is not for resale. EP14F © U.S. Postal Service; May.2020; All rights reserv

TO: cLeRK
U. 5. DISTRICT COORT

399 FEDERAL GLOG.
j/0 MICHIGAN $7. NW
Rand RAMOS, ME 49 SOS

of the U.S. Postal Service® and is provided solely for use in sending Priority Mail®

iolation of federal law. This package

Misuses may be a vi

This packaging Is the property

 

 

 
